DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12: “the extraction port” lacks antecedent basis.
Regarding claims 16-20: Claim 16 recites “a tubular element having a mouthpiece” and “an adapter comprising a tubular element”. Further, claims 17-19 recite “the tubular element”. Thus, there is some ambiguity as to which element(s) are being referred to. For the purpose of examination, the first instance of “a tubular element” in claim 16 is interpreted as “a first tubular element” and the second instance of “a tubular element” is interpreted as “a second tubular element”. In claims 17-19 “the tubular element” is interpreted as “the second tubular element” (of the adapter).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 20140366609 A1) in view of Stambeck (WO 2017091134 A1, prior art of record via IDS) and further in view of Balolia (US 20020066780 A1).Regarding claim 1:Beck teaches (FIGS. 3-4) a portable fluid sampling device comprising:
a housing (301, 302; 411, 412) including a first portion (301 / 302; 411 / 412) removably ([0094], [0108]) attachable to a second portion (302 / 301 ; 412 / 411), the first and second portions being configured to combine to form a chamber therein, the chamber being configured to at least temporarily contain or hold a biological sample therein (e.g. captured by the membrane filter which is inside 301+302 / 411+412 - [0108]), at least one of the first portion and the second portion including an inlet (305 / 407), the other of the first portion and the second portion including an outlet (306 / 408), wherein the device further comprises:
a) one of the first portion and the second portion including an end having a projection, the other of the first portion and the second portion including an end having a groove, the groove being configured to receive at least a portion of the projection therein (the first and second portions are screwed together and thus, have the projection and groove as claimed - [0094], [0108])Beck fails to teach:
b) a heat stamped symbol on an exterior of each of the first and second portions of the housing, the heat stamped symbol being configured to indicate that the first portion of the housing has previously been separated from the second portion of the housingStambeck teaches:
b) an anti-tamper means on an exterior of each of the first and second portions of the housing, the anti-tamper means being configured to indicate that the first portion of the housing has previously been separated from the second portion of the housing ([0054])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the anti-tamper means of Stambeck in the device of Beck to prevent a user from intentionally interfering with a breath test. Breath sampling devices are often used to test a user for drug use (Beck - abstract, [0001]). As such, a user may wish to tamper with the device to fake a negative test. By using the anti-tamper means of Stambeck, this may be prevented.Balolia teaches:
the anti-tamper means comprising a heat stamped symbol ([0064]-[0065])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a heat stamped symbol as an anti-tamper means as it is a well-known, conventional, and equivalent form of anti-tamper seal used to indicate if separation has occurred since the seal was originally placed. Wax, heat stamped symbol seals have been used for sealing letters since the middle ages, gaining widespread use by the 13th century. Balolia teaches that such heat stamped symbols (e.g. stamped lead) may be used as anti-tamper seals on housings and other removable components.
Regarding claim 2:Beck, Stambeck and Balolia teach all the limitations of claim 1, as mentioned above.Beck also teaches (FIGS. 3-4):
a trap section (303 / 40 / 402) including a mouthpiece (308) at one end thereof and an outlet at an opposing end thereof, the outlet being configured to removably attach to the inlet of the housing, the trap section further including an extraction port (port of trap section which receives 307; 404)
Regarding claim 3:Beck, Stambeck and Balolia teach all the limitations of claim 1, as mentioned above.Beck also teaches (FIGS. 3-4):
wherein the projection and the groove extend around a periphery of the housing (the first and second portions are screwed together and thus, have the projection and groove as claimed - [0094], [0108])
Regarding claim 6:Beck, Stambeck and Balolia teach all the limitations of claim 2, as mentioned above.Beck also teaches (FIG. 4A):
wherein the trap section (40) comprises a first portion (e.g. left section of FIG. 4A which has element 405) configured to be removably coupled to a second portion (e.g. right section of FIG. 4A which has element 404); [0105])
Regarding claim 9:Beck, Stambeck and Balolia teach all the limitations of claim 2, as mentioned above.Beck also teaches (FIG. 3):
wherein fluid is configured to flow into the device through the mouthpiece (308) of the trap section (303), into the housing (301, 302) through the inlet (305) and out of the trap section (303) through the extraction port (307)(e.g. [0077], [0079]-[0084])
Regarding claim 10:Beck, Stambeck and Balolia teach all the limitations of claim 1, as mentioned above.Beck also teaches:
a permeable sampling membrane (FIG. 3 - 302) positioned inside the housing and arranged transverse to a flow of exhaled breath passing through the housing ([0026]-[0027], [0043], [0046], [0077]-[0078], [0082])

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 20140366609 A1) in view of Stambeck (WO 2017091134 A1, prior art of record via IDS) and Balolia (US 20020066780 A1) and further in view of Maksym et al. (US 20130133663 A1).Regarding claim 4:Beck, Stambeck and Balolia teach all the limitations of claim 1, as mentioned above.Beck fails to teach:
wherein the projection includes a bulbous portion at a free end thereof, wherein the groove includes a ridge therein, and wherein the bulbous portion is configured to engage the ridge in order to minimize inadvertent separation of the first and second portions of the housingMaksym teaches (FIGS. 2 and 4):
wherein the projection includes a bulbous portion (31) at a free end thereof, wherein the groove (51) includes a ridge (32) therein, and wherein the bulbous portion is configured to engage the ridge in order to minimize inadvertent separation of the first and second portions of the housing (equivalent to 16 and 18 of Maksym)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the projection and groove of Maksym in the device of Beck as it is an art-recognized equivalent structure for removably attaching the housing portions.  The examiner notes that Beck teaches that the housing portions may be slid, screwed, or snapped together ([0108]); however, Beck is silent as to the specific “snap” structure. Maksym teaches such a snap-fit structure.
Regarding claim 5:Beck, Stambeck and Balolia teach all the limitations of claim 1, as mentioned above.The relied upon embodiment of Beck fails to teach:
wherein the first portion of the housing and the second portion of the housing are configured to be snap-fitted together(The examiner relied on Beck as teaching the projection and the groove of claim 1. This specific embodiment is directed to threaded housing portions, which are screwed together rather than snap-fitted.)Maksym teaches (FIGS. 2 and 4):
wherein the first portion of the housing (16 / 18) and the second portion of the housing (18 / 16) are configured to be snap-fitted together (see FIGS. 2 and 4; [0030]-[0031], claim 15)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the snap-fit structure of Maksym in the device of Beck as it is an art-recognized equivalent structure for removably attaching the housing portions.  The examiner notes that Beck teaches that the housing portions may be slid, screwed, or snapped together ([0108]); however, Beck is silent as to the specific “snap” structure. Maksym teaches such a snap-fit structure.
Regarding claim 7:Beck, Stambeck and Balolia teach all the limitations of claim 6, as mentioned above.Beck fails to teach:
wherein the first portion of the trap section and the second portion of the trap section are configured to be snap-fitted togetherMaksym teaches (FIGS. 2 and 4):
wherein the first portion (16 / 18) and the second portion (18 / 16) are configured to be snap-fitted together (see FIGS. 2 and 4; [0030]-[0031], claim 15)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the snap-fit structure of Maksym in the device of Beck as it is an art-recognized equivalent structure for attaching the portions. Beck teaches that trap section is made of two portions which are attached (FIG. 4A - [0105]). Beck further teaches that the housing (not trap) portions may be slid, screwed, or snapped together ([0108]); however, Beck is silent as to how the two trap portions are attached. Maksym teaches that snap-fitting may be used. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 20140366609 A1) in view of Maksym et al. (US 20130133663 A1) and further in view of Stambeck (WO 2017091134 A1, prior art of record via IDS).Regarding claim 8:Beck teaches (FIGS. 3-4) a portable fluid sampling device comprises:
a housing (301, 302; 411, 412) including a first portion (301 / 302; 411 / 412) removably ([0094], [0108]) attachable to a second portion (302 / 301 ; 412 / 411), the first and second portions being configured to combine to form a chamber therein, the chamber being configured to at least temporarily contain or hold a biological sample therein (e.g. captured by the membrane filter which is inside 301+302 / 411+412 - [0108]), at least one of the first portion and the second portion including an inlet (305 / 407), the other of the first portion and the second portion including an outlet (306 / 408), wherein the device further comprises: 
a) one of the first portion and the second portion including an end having a projection, the other of the first portion and the second portion including an end having a groove, the groove being configured to receive at least a portion of the projection therein (the first and second portions are screwed together and thus, have the projection and groove as claimed - [0094], [0108]); and wherein the housing is configured to receive at least a portion of an outer periphery of one of a filter or a membrane ([0108])
Beck fails to teach:
wherein a gap or spacing exists between the first and second portions of the housing on an interior of the housing when the first and second portions are attached; and wherein the gap is configured to receive at least a portion of an outer periphery of one of a filter or a membrane; and
b) tamper evident means for indicating that the first portion of the housing has previously been separated from the second portion of the housingMaksym teaches (FIGS. 2-4):
wherein a gap or spacing exists (e.g. gap/spacing which has 49) between the first and second portions (16, 18) of the housing on an interior of the housing when the first and second portions are attached; and wherein the gap is configured to receive at least a portion of an outer periphery of one of a filter or a membrane (14 / 38 / 40, best seen in FIG. 3)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the filter / membrane mounting structure of Maksym instead of the filter / membrane mounting structure of Beck as they are art-recognized equivalents for mounting of a filter/membrane in a breath device.Stambeck teaches:
b) tamper evident means for indicating that the first portion of the housing has previously been separated from the second portion of the housing ([0054])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tamper evident means of Stambeck in the device of Beck to prevent a user from intentionally interfering with a breath test. Breath sampling devices are often used to test a user for drug use (Beck - abstract, [0001]). As such, a user may wish to tamper with the device to fake a negative test. By using the tamper evident means of Stambeck, this may be prevented.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 20140366609 A1) in view of Stambeck (WO 2017091134 A1, prior art of record via IDS) and Balolia (US 20020066780 A1) and further in view of Ahmad et al. (US 20160262657 A1).Regarding claim 12:Beck, Stambeck and Balolia teach all the limitations of claim 1, as mentioned above.Beck also teaches (FIG. 3):
a system for collecting and retaining a sample from exhaled breath of a subject for analysis, the system comprising: a portable sampling device according to claim 1 (see claim 1 rejection above); and 
a volume measure unit ([0077], [0081]-[0082]) comprising a bag (304) and an adapter (307), the adapter including a tubular element (307) having a first end (bottom of 307) and a second end (top of 307) projecting outside of the bag (304), the second end being (top of 307) configured to be secured in fluid communication with an open end of the extraction port (port of trap section 303 which receives 307; also see FIG. 4 - 404) to facilitate flow of a portion of the exhaled breath into the bagBeck appears to, but fails to explicitly, teach:
the first end (bottom of 307) disposed within the bag (304)Beck fails to teach:
the first end including a boat fitmentAhmad teaches (FIGS. 16-17):
the first end (section of 1645 within bag 1605) disposed within the bag (1605); the first end (section of 1645 within bag 1605) including a boat fitment (section of 1645 within bag 1605)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fitment of Ahmad in the device of Beck to better seal the bag to the adapter / fitment. Additionally / alternatively, the adapter / fitment of Ahmad is an art-recognized equivalent to the adapter / fitment of Beck for the purposes of coupling a bag to a breath collection device.
Regarding claim 13:Beck, Stambeck, Balolia, and Ahmad teach all the limitations of claim 12, as mentioned above.As combined in the claim 12 rejection above, Ahmad teaches (FIGS. 16-17):
wherein the boat fitment includes a shaft portion (1625) and a winged portion (the two ribbed wing portions which are between 1625 and 1655; also see Examiner’s Claim 13 Clarification Figure below), the shaft portion surrounding at least a portion of the extraction port of the trap section (met upon combination with Beck), an exterior surface of the shaft portion (1625) including at least one rib (see Examiner’s Claim 13 Clarification Figure below; two sections are indicated as “Rib” and either section or bothsections may be interpreted as the claimed “rib”) extending perpendicularly to a longitudinal axis of the shaft portion

    PNG
    media_image1.png
    356
    592
    media_image1.png
    Greyscale

Examiner’s Claim 13 Clarification Figure
Regarding claim 14:Beck, Stambeck, Balolia, and Ahmad teach all the limitations of claim 13, as mentioned above.As combined in the claim 12 rejection above, Ahmad teaches (FIGS. 16-17):
wherein the winged portion of the boat fitment includes two spaced-apart wings, each wing tapering away from a mid-section of the winged portion (see Examiner’s Claim 13 Clarification Figure above which indicates one of the two winged portions)
Regarding claim 15:Beck, Stambeck, Balolia, and Ahmad teach all the limitations of claim 12, as mentioned above.As combined in the claim 12 rejection above, Ahmad teaches (FIG. 16):
wherein the boat fitment (1645) is fixed to a portion of the bag (1605)

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 20140366609 A1) in view of Ahmad et al. (US 20160262657 A1).Regarding claim 16:Beck teaches (FIGS. 3-4) a system for collecting a sample from exhaled breath of a subject for analysis, the system comprising:
a portable sampling device comprising: 
i. a housing (301, 302; 411, 412) comprising at least one inlet (305 / 407) and at least one outlet (306 / 408) for exhaled breath of a subject to flow through, the housing having an internal chamber (chamber formed within 301 and 302 / 411 and 412) configured to receive and retain a sample from the subject's exhaled breath, the housing surrounding a sampling membrane (FIG. 3 - 302) disposed therein ([0026]-[0027], [0043], [0046], [0077]-[0078], [0082]), the sampling membrane being configured to collect aerosols from the exhaled breath; 
ii. a tubular element (303 / 40 / 402) having a mouthpiece section (308 / 401) for the subject to exhale into, the tubular element being secured to and in fluid communication with the housing; and 
iii. an extraction port (port of tubular element which receives 307; FIG. 4A - 404) arranged downstream of the mouthpiece and upstream of the sampling membrane, the extraction port being configured to divert at least a portion of the exhaled breath into a volume measure unit (304) with which the extraction port is in fluid communication (e.g. [0077], [0079]-[0084]); 
the volume measure unit comprising a bag (304); and 
an adapter (307) comprising a tubular element (307) having a first end (bottom of 307) and a second end (top of 307) projecting outside of the bag (304), the second end (top of 307) being in fluid communication with an open end of the extraction port (port of trap section 303 which receives 307; also see FIG. 4 - 404) of the device to facilitate flow of the at least a portion of the exhaled breath into the bagBeck appears to, but fails to explicitly, teach:
the first end (bottom of 307) disposed within the bag (304)Ahmad teaches (FIGS. 16-17):
the first end (section of 1645 within bag 1605) disposed within the bag (1605)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first end disposed within the bag, as taught by Ahmad, in the device of Beck to allow for easier / simpler sealing between the adapter and the bag. Additionally / alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fitment of Ahmad in the device of Beck to better seal the bag to the adapter / fitment.
Regarding claim 17:Beck and Ahmad teach all the limitations of claim 16, as mentioned above.Beck fails to teach:
wherein the first end of the tubular element comprises a boat fitmentAhmad teaches (FIGS. 16-17):
wherein the first end (section of 1645 within bag 1605) of the tubular element comprises a boat fitment (section of 1645 within bag 1605)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fitment of Ahmad in the device of Beck to better seal the bag to the adapter / fitment. Additionally / alternatively, the adapter / fitment of Ahmad is an art-recognized equivalent to the adapter / fitment of Beck for the purposes of coupling a bag to a breath collection device.
Regarding claim 18:Beck and Ahmad teach all the limitations of claim 16, as mentioned above.Beck fails to teach:
wherein the second end of the tubular element (adapter) comprises a fitting configured to be secured in fluid communication with the open end of the extraction port to facilitate flow of the at least a portion of the exhaled breath into the bagAhmad teaches:
wherein the second end of the tubular element (adapter - FIG. 17 1625) comprises a fitting configured to be secured in fluid communication with the open end of the extraction port to facilitate flow of the at least a portion of the exhaled breath into the bag ([0203], [0211], [0252], [0261], [0364] - also see below)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fitting(s) (and fitment) of Ahmad in the device of Beck to allow for quick and easy changing between different bags. Beck teaches the extraction port / adapter 307 coupled with the bag 304. Ahmad teaches a fitment 1645 coupled directly to the bag 1605 which allows for quick and easy changing between bags. Using the fitment / bag attachment structure of Ahmad in the device of Beck would require some way to couple the fitment 1645 of Ahmad to the extraction port 307 of Beck. This may be accomplished using one or more of the various fitting structures of Ahmad.
Regarding claim 19:Beck and Ahmad teach all the limitations of claim 16, as mentioned above.As combined in the claim 16 rejection above, Ahmad teaches (e.g. FIG. 16):
wherein the plastic bag (1605) is sealed around the first end of the tubular element (1645) via thermal energy
     "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, Ahmad teaches that the plastic bag 1605 is sealed in an air-tight manner around the first end of the plastic tubular element 1645. Thus the claimed structure is the same as or obvious from the structure of Ahmad, pursuant to MPEP 2113.
Regarding claim 20:Beck and Ahmad teach all the limitations of claim 16, as mentioned above.As combined in the claim 16 rejection above Beck and Ahmad teach and/or render obvious:
wherein a secure connection is provided between the extraction port (Beck, FIGS. 3-4 - port of tubular element which receives 307; FIG. 4A - 404) and the adapter (Beck, FIGS. 4-5 - 307; Ahmad, FIGS. 16-17 - adapter 1645) via slip or taper interference fit
     Beck teaches the extraction port / adapter 307 coupled with the bag 304. Ahmad teaches a fitment / adapter 1645 coupled directly to the bag 1605 which allows for quick and easy changing between bags. Using the fitment / bag attachment structure of Ahmad in the device of Beck would require some way to couple the fitment 1645 of Ahmad to the extraction port 307 of Beck. This may be accomplished using one or more of the various fitting structures of Ahmad ([0203], [0211], [0252], [0261], [0364]), which are disclosed as a slip fit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856